Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
All outstanding rejections have been overcome with the amendment to the claims filed November 1, 2021.
Regarding the “X” reference (US 2012/0312956) mentioned in European Search Report for EP21150063 (“EP”): Noteworthy, claim 1 of the EP differs from the instant applications claims, specifically claim 1, insofar that there is no mention of “a sensitivity to the proximity detection unit such that the sensitivity becomes high in a case where the intensity of the reflection light detected by the photodetector positioned relatively far from the infrared light source.”
Moreover, the “X” reference fails to teach the detection of the photodetector farthest (i.e., “relatively far”) from the infrared light source determining the threshold value.
Therefore, the “X” reference fails to teach or disclose the claims of the instant application.

Allowable Subject Matter
Claims 1-13 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:  
Re 1: “a plurality of infrared light sources that is arranged along a first side which is one side of the display surface outside the display surface of the display and emits infrared light passing through in front of the display surface; a plurality of photodetectors that is arranged along the first side outside the 
Examiner understands “the sensitivity becomes high in a case where the intensity of the reflection light detected by the photodetector positioned relatively far from the infrared light source” in conformity with ¶¶9-10 and 41-42 of the specification, to mean: “a ratio of a maximum value of each second detection reflection intensity to a maximum value of each first detection reflection intensity, and set a threshold value to the proximity detection unit such that the threshold value becomes small in a case where the calculated evaluation value is smaller than a predetermined level compared to a case where the evaluation value is not smaller than the predetermined level; wherein a high probability is determined when any ratio exceeds the threshold value.”
Moreover, Examiner understands the limitation “the photodetector positioned relatively far from the infrared light source” in conformity with ¶¶51-52 and Figures 6A1, 8. That is, “relatively far” means the photodiode farthest from the sole LED that is powered on detects a signal surpassing a given threshold.
Wyrwas et al. US 20150103051 (“Wyrwas”) teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. Further, the LEDs do not emit “only one” at a time as required by the claim.
Theimer et al. US 20130207936 (“Theimer”) fails to teach “a plurality of photodetectors…along the first side” as can be seen in Figs. 1-2 (104a, 104b).

Re 2-7: “a plurality of infrared light sources that is arranged along a first side which is one side of the display surface outside of the display surface of the display, and emits infrared light passing through in front of the display surface; 16 a plurality of photodetectors that is arranged along the first side outside the display surface; a threshold value setting unit configured to set a threshold value to the proximity detection unit such that the threshold value changes depending on an evaluation value calculated according to a predetermined evaluation function from each second detection reflection intensity and each first detection reflection intensity by using, as target infrared light sources, one or a plurality of infrared light sources of the plurality of infrared light sources and using, as second detection reflection intensities of emission light of the target infrared light sources, intensities which are intensities of reflection light of infrared light emitted by the target infrared light sources and are detected by the photodetectors further from the target infrared light sources than the photodetectors corresponding to the infrared light sources which are the target infrared light sources according to the correspondence for each target infrared light sources.”
Wyrwas teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. 
Theimer fails to teach “a plurality of photodetectors…along the first side” as can be seen in Figs. 1-2 (104a, 104b).


Re 8-13: “a plurality of light sources that is arranged along a first side of the display surface and emits light passing in front of the display surface; a plurality of photodetectors that is arranged along the first side of the display surface and interleaved with the plurality of light sources; and a threshold value setting unit configured to set a threshold value to the proximity detection unit such that the threshold value changes depending on an evaluation value calculated according to a predetermined evaluation 
Wyrwas teaches photodetectors 122 on a first side with LEDs 120 on a second side; therefore, they are not both on the first side as required above. 
Theimer fails to teach “a plurality of photodetectors that is arranged along the first side of the display surface and interleaved with the plurality of light sources” as can be seen in Figs. 1-2 (104a, 104b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875